Citation Nr: 0944724	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-29 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to an initial rating in excess of 30 percent 
for dermatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
chronic obstructive pulmonary disease and granted service 
connection for dermatitis and afforded a 30 percent rating.

In the Veteran's substantive appeal, he requested a 
videoconference hearing before the Board.  The Veteran was 
afforded the hearing in July 2009, and a transcript of that 
hearing is included in the file.  

The issue of an initial rating in excess of 30 percent for 
the service-connected dermatitis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

2.  Pneumonia and chronic obstructive pulmonary disease are 
not recognized by VA as causally related to exposure to 
herbicide agents used in Vietnam.

3.  Competent evidence does not establish an etiological 
relationship between a current respiratory disability and 
events during the Veteran's active service, other than 
smoking.


CONCLUSION OF LAW

A respiratory disability was not incurred in or aggravated by 
active military service, nor can it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

In addition to the law and regulations governing entitlement 
to service connection outlined above, for purposes of service 
connection for a disability resulting from exposure to a 
herbicide agent, including a presumption of service 
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (as amended).

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  
38 C.F.R. § 3.309(e) (2009).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then service connection under this theory 
of entitlement must fail.  The Secretary of VA has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis 

The Veteran asserts that he is entitled to service connection 
for a respiratory disorder, including loss of use of the 
right lung.  He asserts that he was a loader in Vietnam and 
was exposed to gunpowder and smoke as well as Agent Orange.  
He reported that he was treated for a chronic cough several 
times in service and that his cough has progressively 
worsened.

The Veteran's DD-214 shows that he was a field artillery crew 
member.  His service treatment records show that he served in 
the Republic of Vietnam.  A review of his service treatment 
records shows that upon induction into service, in January 
1968, the Veteran complained of chronic or frequent colds, 
but otherwise was in good health.  His service treatment 
records include one complaint of a cold and congestion in the 
chest was noted.  Chronic or frequent colds were listed on 
the Veteran's separation examination, and the examiner stated 
that the Veteran has a smoker's cough, which is frequent.  
Thus, there was no diagnosed chronic disability in service.

After service, the Veteran worked in freight warehouse and 
construction.  Medical records include a diagnosis of COPD in 
2005, and the Veteran reports COPD was first diagnosed in 
2001.  He contracted pneumonia in February 2006.  The records 
indicate that the Veteran smoked for 40 years and quit 
smoking after he contracted pneumonia.  The pneumonia was 
characterized as necrotizing pneumonia and an examiner stated 
that residual findings would be present for a while.  Records 
from 2006 show repeated complaints regarding the Veteran's 
breathing, which was linked to his recent pneumonia.  

A June 2006 report written by Dr. L.I.C. as part of a 
disability determination for the Florida Department of Health 
stated that the Veteran's chronic lung disease is the result 
of many years of smoking.  The doctor reported that the 
Veteran has experienced exertional dyspnea for approximately 
three years and the problem has worsened.  The Veteran 
stopped working in 2004 because of breathing problems.  

With respect to service connection on a presumptive basis, 
pneumonia and chronic obstructive pulmonary disease are not 
recognized by VA as causally related to exposure to herbicide 
agents used in Vietnam.  Accordingly, service connection is 
not warranted on a presumptive basis.

The Board has also considered the appellant's claim on a 
direct service connection basis.  In this regard, the Board 
notes that the evidence shows that the Veteran smoked in 
service and for many years thereafter and that his current 
COPD is related to his smoking.  However, the applicable law 
and regulations preclude compensation for disability due to 
smoking.  Service connection for disability or death based on 
a Veteran's addiction to nicotine is prohibited for claims 
filed, as here, after June 9, 1998.  See 38 U.S.C.A. § 1103 
(West 2002); 38 C.F.R. § 3.300.  Further the competent 
evidence does not establish an etiological relationship 
between a current respiratory disability and events during 
the Veteran's active service, other than smoking. 

The Board has considered the appellant's statements and sworn 
testimony.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may 
affect the credibility of testimony, it does not affect 
competency to testify').

The Board has considered continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, as noted above, the service separation record linked 
the Veteran's in-service cough to smoking.  Likewise, his 
current respiratory disorder has been linked by a medical 
professional to smoking.  Service connection cannot be 
granted based on continuity of symptomatology for a 
disability manifested by coughing which has been related to 
the use of tobacco products.  Therefore, compensation is 
precluded on this basis.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's respiratory disorder to any event in active duty, 
other than smoking, despite his contentions to the contrary.  
In this case, pneumonia and chronic obstructive pulmonary 
disease are not the type of disorders that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis.  Such competent evidence has been provided by the 
medical personnel who evaluated the Veteran, namely Dr. 
L.I.C.  In this case, the Board attaches greater probative 
weight to the clinical findings of a skilled, unbiased 
professional than to the Veteran's statements.  See 
Cartright, 2 Vet. App. at 25 (interest in the outcome of a 
proceeding may affect the credibility of testimony).

Therefore, the Board finds that the weight of the evidence 
demonstrates that his COPD and pneumonia is unrelated to 
service, including exposure to herbicides in Vietnam.  
Accordingly, the preponderance of the evidence is against the 
claim of service connection for a respiratory disorder and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in November 2006, prior to the 
initial adjudication of the claim.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate a claim for service connection.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  As previously defined by the courts, those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability in the 
November 2006 letter.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA treatment records and Social Security 
Administration (SSA) records.  He also gave testimony at a 
hearing before the undersigned and provided additional 
records.

The Board also acknowledges that the Veteran was not examined 
by VA for the purpose of addressing his service connection 
claim; however, given the facts of this case, a VA 
examination is not required.  VA's duty to provide a medical 
examination is not triggered unless the record contains 
competent evidence of a current disability or symptoms of a 
current disability, evidence establishing that an event, 
injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no credible, competent evidence 
indicating that a current respiratory disorder may be 
associated with any event in service, other than smoking.  In 
addition, the Board finds that the medical evidence of record 
is sufficient to make a decision on the claim.  The 2006 
opinion by the private physician was adequate as that 
physician interviewed and examined the Veteran and reviewed 
his recent VA medical records.  Therefore, remand for a VA 
examination is not warranted.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied.  


REMAND

Additional development is necessary before the claim for a 
higher initial rating for dermatitis can be adjudicated on 
the merits.  At the Veteran's videoconference hearing before 
the undersigned, held in July 2009, the Veteran testified 
that his condition has worsened since his last VA examination 
conducted in January 2007.  He stated that his service-
connected dermatitis now covers the front and back of his 
legs, reaching his buttocks.  The Veteran also testified that 
he is currently taking cortisone medication, namely 
hydrocortisone, and that he takes Prednisone for his skin 
condition.  He testified that his condition flares up in the 
fall.

The Veteran's most recent VA examination in January 2007, 
showed that the Veteran was not taking any corticosteroid 
medications and that 40 percent of his body was covered with 
dermatitis.  

The Veteran testified that his skin disorder flared up in the 
fall.  The medical evidence of record shows that the 
Veteran's dermatitis has never been examined during what he 
reports is the most active stage.  Accordingly, the medical 
evidence of record is insufficient to allow a proper 
evaluation of the current severity of the Veteran's 
psoriasis.  See Ardison v. Brown, 2 Vet. App. 405 (1994) 
(holding that in evaluating disabilities that are subject to 
periodic exacerbations or outbreaks, an examination should be 
scheduled during such an exacerbation).  As such, an 
additional VA examination is required to determine the 
severity of the Veteran's dermatitis while it is active.

A contemporaneous VA examination is needed to ascertain the 
severity of the Veteran's disability during a period of 
flare-up.  See VAOPGCPREC 11-95 (While the Board is not 
required to direct a new examination simply because of the 
passage of time, VA's General Counsel has indicated that a 
new examination is appropriate when the claimant asserts that 
the disability in question has undergone an increase in 
severity since the time of the last examination.) 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA skin examination while it 
is active (preferably in the fall).  The 
claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.

All pertinent symptomatology and findings 
associated with the Veteran's service-
connected dermatitis should be reported in 
detail.  The examiner is asked to identify 
all areas of the body that involve skin 
disability.  Once all areas of the body 
that are deemed to relate to the service-
connected dermatitis have been identified, 
the examiner in then asked to indicate the 
percentage of the ENTIRE areas affected, 
as well as the percentage of the Veteran's 
EXPOSED AREAS affected by his dermatitis.  
The examiner should also comment as to 
whether the Veteran requires systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs, and if so, state 
the total duration of such therapy, in 
weeks, during the past 12-month period.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  After accomplishing any additional 
development deemed appropriate, 
readjudicate the issue on appeal.  If the 
desired benefit is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be furnished 
to the Veteran and his representative, and 
the appropriate time period within which 
to respond should be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


